Citation Nr: 1641622	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, right ear.

3.  Entitlement to service connection for a cornea injury.

4.  Entitlement to service connection for a rash.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for calcification of tracheal bronchial tree.

8.  Entitlement to an initial increased rating for degenerative joint disease, lumbar spine, currently rated 10 percent disabling.

9.  Entitlement to an increased rating for status post lipoma excision, right upper arm, currently rated 10 percent disabling.

10.  Entitlement to an initial compensable rating for scar, status post lipoma excision, right upper arm.  

11.  Entitlement to an initial increased rating for migraine headaches, currently rated 30 percent disabling.

12.  Entitlement to an initial increased rating for tinnitus, currently rated 10 percent disabling.

13.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD), currently rated 10 percent disabling.

14.  Entitlement to an initial compensable rating for hearing loss, left ear.

15.  Entitlement to an initial compensable rating for right tympanic membrane perforation.  

16.  Entitlement to an initial compensable rating for actinic keratosis.

17.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney-at-Law




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 2003.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2008 rating decision, the RO granted service connection for degenerative joint disease, lumbar spine, assigning a 10 percent disability rating, effective July 13, 2007; denied entitlement to a compensable rating for status post lipoma excision, right upper arm; determined that new and material evidence had not been received to reopen the claims of service connection for bilateral hearing loss and cervical spine disability; and, denied service connection for GERD, headaches, cornea injury, rash, hypertension, insomnia, and calcification of tracheal bronchial tree.  A November 2008 rating decision confirmed and continued the findings in the August 2008 rating decision.  A notice of disagreement was filed in October 2009.

In an August 2012 rating decision, the RO granted service connection for migraine headaches, assigning a 30 percent disability rating; tinnitus, assigning a 10 percent disability rating; GERD, assigning a 10 percent disability rating; hearing loss, left ear, assigning a 0 percent rating; right tympanic membrane perforation, assigning a 0 percent rating; actinic keratosis, assigning a 0 percent rating; scar, status post excision, lipoma, right upper arm; and, assigned a 10 percent rating to status post lipoma, all effective July 13, 2007.  

In August 2012, a statement of the case was issued with regard to the hearing loss, right ear, cervical spine, cornea injury, rash, hypertension, insomnia, and calcification of tracheal bronchial tree service connection issues, and the increased rating issues for lumbar spine disability and status post lipoma excision, right upper arm.  A substantive appeal was received in October 2012.

In September 2013, the Veteran filed a notice of disagreement with the findings in the August 2012 rating decision.  A statement of the case was issued in February 2014 and a substantive appeal was received in April 2014.  

The Veteran was scheduled to attend a videoconference Board hearing in September 2016 but withdrew his request in an August 2016 submission.  08/29/2016 Correspondence.

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  09/13/2013 Third Party Correspondence.

The issues of service connection for hearing loss, right ear, rash, hypertension, insomnia, and calcification of tracheal bronchial tree, and increased rating claims for lumbar spine disability, migraine headaches, GERD, hearing loss, left ear, and actinic keratosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied entitlement to service connection for a cervical spine condition; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year.

2.  Additional evidence received since the RO's March 2003 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability.

3.  The weight of the evidence is against a finding that a chronic cervical spine disability manifested during service, manifested within a year of separation from service, or is otherwise related to the Veteran's active service.

4.  Residuals of a cornea injury are not shown.

5.  The current single 10 percent evaluation assigned to tinnitus disability is the maximum schedular evaluation permitted under VA rating criteria. 

6.  The Veteran's perforated right eardrum is assigned a noncompensable disability rating, which is the maximum schedular rating authorized under Diagnostic Code 6211.  

7.  The Veteran's status post, lipoma excision, right upper arm and resulting scar is manifested by one tender scar measuring .7 x 3 centimeters without functional limitation.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision denying entitlement to service connection for a cervical spine condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the March 2003 RO decision denying entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an award of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for an award of service connection for a cornea injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).

5.  There is no legal basis for the assignment of an increased schedular disability rating for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

6.  The criteria for a compensable initial rating for a perforated right eardrum have not been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6211 (2015).

7.  The criteria for a disability rating in excess of 10 percent for status post excision, lipoma, right upper arm, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7804 (2008, 2015).

8.  The criteria for an initial compensable evaluation for scar, status post excision, lipoma, right upper arm, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7805 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In an August 2012 rating decision, the RO granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, effective July 13, 2007.  The Veteran has appealed the disability rating assigned.

Under Diagnostic Code (DC) 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award an increased rating nor separate schedular evaluations for tinnitus in each ear, thus the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 
10 percent ratings or a higher schedular rating for the Veteran's tinnitus disability.  There is also no indication or contention that the Veteran's tinnitus has symptoms that are not contemplated by the schedular rating so referral for extraschedular consideration is not warranted.



New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2003, the Veteran filed a claim of service connection for a cervical spine condition.  In a March 2003 decision, the RO denied entitlement to service connection for a cervical spine condition.  It was denied after acknowledging treatment in service for a cervical spine condition, but then finding no permanent residual or chronic disability.  The Veteran did not file a notice of disagreement.  

In July 2007, the Veteran filed a claim to reopen entitlement to service connection for a cervical spine disability.  07/13/2007 Correspondence.  Associated with the record were treatment records pertaining to the cervical spine to include a July 2003 treatment record that reflects chronic neck pain with degenerative joint disease noted on XR/CT; and, an August 2003 x-ray report that reflects evidence of calcification along the anterior annulus of the C4-5 intervertebral disc level.  A June 2005 radiologic report reflects an impression of mild degenerative change with ligamentous spurring/ossification of cervical spine.  Records from 2007 reflect a diagnosis of cervicalgia.  10/26/2006 Medical Treatment Record-Government Facility.  While some of the above records are date within one year of the March 2003 rating decision, the Board finds it unnecessary at this time to determine whether 38 C.F.R. § 3.156(b) applies due to the denial on the merits setforth below.  Moreover, no new and material evidence was received within a year of issuance of the March 2003 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Board finds that the diagnoses of record, to include findings documented within a year of separation from service, raises a reasonable possibility of substantiating the claim.  For the this reason, the claim of service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in April 2008 pertaining to his claims of service connection for injury to eardrum, cornea injury, and cervical spine disability, and his increased rating claim for status post, lipoma excision, right upper arm.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to right tympanic membrane perforation and scar, lipoma, arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  In any event, additional notice was issued to the Veteran in October 2010.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issues addressed in the decision below.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in May 2008 with regard to his status post, lipoma excision.  He underwent VA examinations in June 2012 with regard to the cervical spine and right tympanic membrane perforation which will be discussed below.  

The Virtual folder contains the Veteran's service treatment records, identified post-service treatment records, and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disabilities addressed below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims discussed below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Cervical spine disability

An October 1996 service treatment record reflects an assessment of degenerative joint disease versus ligamentous strain c-spine.  An October 1998 service treatment record reflects an assessment of a cervical strain.  05/13/2003 STR-Medical (#1) at 31, 46.  As such, the Board finds the in-service event/injury element of service connection has been established.  The Board will now turn to evidence related to a current disability.  

A July 2003 treatment record reflects complaints of chronic neck pain with degenerative joint disease noted on XR/CT.  10/26/2006 Medical Treatment Record-Government Facility at 5.  An August 2003 radiographic report of the cervical spine reflects the following:  Normal alignment of the seven cervical vertebra.  The vertebral body heights and intervertebral disc heights are well maintained.  There is evidence for calcification along the anterior annulus of the C4-5 intervertebral disc level.  There are calcifications of the tracheobronchial tree.  The visualized portions of the lung apices are normal.  10/26/2006 Medical Treatment Record-Government Facility at 10.  

A June 2005 MRI reflects that the cord signal is normal throughout.  There are seven cervical type vertebral in anatomic alignment.  Vertebral body height and disc spaces are preserved.  The craniovertebral junction is normal.  The C2-3 through C5-6 levels are unremarkable.  There is a combination of right posterior disc bulge and osteophyte with associated uncovertebral spurring.  This results in mild central canal stenosis and mild narrowing of the right neural foramen.  The C7-T1 level is unremarkable.  The conclusion was mild right paracentral disc bulge - osteophyte complex and right uncovertebral spurring resulting in mild central canal stenosis at the C6-7 level, and mild neuroforaminal narrowing at this level.  10/26/2006 Medical Treatment Record-Government Facility at 58.  

A March 2007 treatment record reflects an assessment of bulging intervertebral disc cervical.  10/26/2006 Medical Treatment Record-Government Facility at 53-4.  

A November 2007 treatment record reflects an assessment of cervicalgia.  10/26/2006 Medical Treatment Record-Government Facility at 48.  In light of the foregoing evidence, the Board finds a current disability of the cervcial spine has been established.  Next, the Board will address the nexus element of service connection. 

A June 2012 VA examination pertaining to the cervical spine reflects the examiner's opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness.  The examiner acknowledged that the Veteran's 2003 x-rays showed a calcification in area of soft tissue C4/5 in 2003 but the MRI in 2005 shows no calcification anywhere indicating that this soft tissue (not bony) condition had resolved with dissolution of the calcium which often happens.  The MRI also shows a minimal slight disc bulge and costovertebral spurring at C6/7 which is not even close to the area of change in 2003 and a bone/disc condition not a soft tissue one so this C6/7 probability is new post discharge, age related, and not service-connected nor connected to service era neck complaints.  

The Board finds that the June 2012 VA examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusion.  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is important evidence that weighs against a linkage to service.  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a cervical spine disability that manifested in service or is otherwise due to his active service.  There is no contrary opinion of record.  

As detailed above, while service treatment records do reflect complaints and diagnoses related to the cervical spine in 1996 and 1998 and while he complained of neck pain upon separation (05/13/2003 STR-Medical (#1) at 7-8)), a chronic condition was not diagnosed until 2005, thus two years after separation from service.  

The Board has given consideration to the lay evidence from the Veteran pertaining to his cervical spine disability, to include his assertions that he has a disability due to service.  The Veteran, however, does not have the requisite medical expertise to find that his current cervical spine disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of his in-service complaints and diagnoses, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for his assertions that his cervical spine disability is due to active service.

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  While the July 2003 treatment record reflects a notation of degenerative joint disease noted on XR/CT, as explained by the June 2012 VA examiner the calcification shown on x-ray examination in 2003 was no longer shown on MRI in 2005.  Thus, the evidence of record does not support a finding that arthritis was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed cervical spine disability and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and the service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cornea injury

A March 1989 service treatment record reflects that the Veteran sustained a foreign body (dust particle) in the right eye.  05/13/2003 STR-Medical (#1) at 21.  An October 1990 service treatment record reflects a removal of corneal rust deposit, and thereafter the assessment was healing cornea, right.  05/13/2003 STR-Medical (#1) at 42, 44.  The Board finds this evidence establishes an in-service injury.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury creating additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (finding that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In May 2012, the Veteran underwent a VA examination.  It was noted that the Veteran has had multiple corneal bodies of the right eye during service.  The Veteran reported that his eyes are irritated at times and tear.  He uses artificial tears.  Upon examination, it was determined that the Veteran has no ocular sequelae from his foreign bodies.  He has excellent vision.  As the VA physician reviewed the file and became familiar with the pertinent medical history of the eye and conducted a thorough phsycial examination, the Board finds that this evidence is probative and carries much weight.

In the absence of proof of a current disability affecting the eyes, specifically any residuals of his in-service cornea injuries, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence that the corneal abrasions the Veteran sustained in service resulted in an eye disability, the Board must conclude the Veteran does not currently suffer from such a disability.  The Board has reviewed the competent lay and medice evidence regarding a current disability of the eye and finds that the most important evidence, the May 2012 VA weighs against such a finding.  As such, the Board must deny the Veteran's claim.  Moreover, an eye disability is not the type of condition that is capable of being diagnosed by a lay person; it requires specialized training and examination/testing.  Thus, the Veteran's lay assertions do not constitute competent evidence of a diagnosis of an eye disability.

Absent a showing of a current eye disability, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a corneal abrasion is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of a disability evaluation following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Status post lipoma excision, right upper arm, and residual scar 

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008). 

In this case, the Veteran filed his claim in July 2007, prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  However, the RO has considered his claim under the 2008 provisions, thus the Board will consider the criteria in effect prior to October 23, 2008, and the criteria in effect October 23, 2008.  

A 10 percent rating has been assigned to status post excision, lipoma, right upper arm, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

Under the criteria in effect from October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Under the criteria in effect prior to October 23, 2008, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for scars, superficial, painful on examination.  

Thus, the Veteran is in receipt of the maximum assignable rating under the pre-October 23, 2008 criteria.  With regard to the criteria in effect from October 23, 2008, a higher rating is not warranted as the Veteran has only one scar on the right arm due to excision of the lipoma.  The objective medical evidence does not reflect more than one scar.  Thus, a higher rating is not warranted per Diagnostic Code 7804 (2015).  

A noncompensable rating has been assigned to the Veteran's scar, status post excision, lipoma, right upper arm, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Again, a rating has been assigned in light of Note 3 which states that ratings can be assigned pursuant to both Diagnostic Codes 7804 and 7805.  

The criteria in effect prior to October 23, 2008 directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2008).   

Under the criteria in effect from October 23, 2008, per Diagnostic Code 7805 scars, other (including linear scars) directs the rater to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under the appropriate diagnostic code.

Other potentially applicable rating codes include Diagnostic Codes 7801, 7802, 7803, and 7804.  DC 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches. 

Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802. 

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars.  

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  Diagnostic Code 7800 was amended but concerns scars or burns of the head, face, or neck, which this is not.

The May 2008 VA examination reflects a scar of the right upper extremity on the anterior surface measuring 0.7 x 3.0 centimeters.  There was tenderness on palpation with no adherence to underlying tissue.  There was no underlying soft tissue damage nor skin ulceration or breakdown over scar.  There was no limitation of motion or loss of function.  

Based on these objective findings, the 10 percent rating per Diagnostic Code 7804 compensates him for his tender scar.  There is no limitation of function of the part thus there is no basis for rating the disability under the arm criteria per 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  There are no other disabling effects of the scar which would warrant a compensable rating per Diagnostic Code 7805.  A 20 percent rating per Diagnostic 7801 is not warranted as the scar does not encompass an area or areas exceeding 12 square inches.  Thus, a compensable evaluation is not warranted for the scar, lipoma, right arm under either the 2008 or pre-2008 rating criteria.  See 38 C.F.R. § 4.118 (2008, 2015). 

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment from the right lipoma excision and resulting scar does not suggest that he has sufficient symptoms so as to a warrant a disability rating in excess of 10 percent nor a separate compensable evaluation.  Accordingly, an increased evaluation for the lipoma excision and scar, lipoma excision is denied. 

Right perforated eardrum

The Veteran's perforated right eardrum is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  Therefore, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

In June 2012, the Veteran underwent a VA examination.  It was noted that during service the Veteran was struck in the right side of the head and suffered barotrauma to include a perforation of the right TM.  He had to undergo a paper patch repair as an office procedure.  The Veteran reported that his only issue with the right ear was constant tinnitus of both ears.  He denied any discharge or pain in the right ear.  He does not take continuous medication for his condition.  He did not have any signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma or any other manifestation.  Examination of the tympanic membrane showed evidence of a healed tympanic membrane perforation.  The examiner concluded that the Veteran's perforated right eardrum does not impact his ability to work.  

The Veteran may only receive a higher rating under a different diagnostic code for diseases of the right ear.  Although the medical evidence of record shows that the Veteran's perforated right eardrum has been accompanied by hearing impairment, he is currently receiving a separate rating for hearing loss, left ear, and a separate rating for tinnitus.  Service connection for hearing loss, right ear, is in appellate status.  There is no evidence of otosclerosis, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Therefore, those diagnostic codes cannot be applied, and the Veteran's perforated right eardrum must continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b).

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1). 

In this case, the Board finds that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected perforated right eardrum and lipoma excision and resulting scar.  The Veteran's perforated eardrum disability is manifested by a perforated eardrum (now healed), decreased hearing acuity (separately rated), and tinnitus (separately rated).  The symptom of a perforated eardrum is contemplated by the rating criteria.  The Veteran's lipoma excision is manifested by a tender scar, thus contemplated by the rating criteria.  Thus, referral for extraschedular consideration is not warranted because the second step of Thun is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  That is, the Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321 (b)(1).  The Veteran has not been hospitalized for these conditions.  There is no indication that these conditions impact his ability to work.  The Veteran's claim for a TDIU, however, is addressed in the Remand below.  

All of his symptoms for the above disabilities have been considered and compensated, and the rating code is sufficient to rate the Veteran's disability picture. There are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App.181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations. Johnson v. McDonald, 762 F.3d 1362 (2014). Additionally, a collective basis argument has not be raised by the record or contentions.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a cornea injury is denied.

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for right tympanic membrane perforation is denied.

Entitlement to a disability rating in excess of 10 percent for status post excision, lipoma, right upper arm, is denied.

Entitlement to a compensable rating for scar, status post excision, lipoma, right upper arm, is denied.



REMAND

Initially, the Board notes that the Veteran continue to seeks treatment for some of his service-connected disabilities.  Of record are treatment records submitted by the Veteran from Keesler Air Force Base dated through May 4, 2015, and VA treatment records dated through September 4, 2013.  Updated treatment records should be associated with the claims folder.

Hearing loss, right ear & left ear

Service connection is in effect for hearing loss, left ear, but hearing loss is not shown in the right ear per 38 C.F.R. § 3.385.

The Veteran most recently underwent a VA examination in June 2012.  In light of statements of worsening, and the the examination was conducted over four years ago, the Veteran should be afforded a new VA examination to assess the current severity of his hearing loss, left ear, and to determine whether his hearing loss, right ear, constitutes a disability per 38 C.F.R. § 3.385.  

Rash

The Veteran asserts that he suffers from rashes due to service.  07/13/2007 Correspondence.  Service connection is already in effect for actinic keratosis.  

A September 2000 service treatment record reflects an assessment of rule out basal cell carcinoma on the left wrist.  05/13/2003 STR-Medical (#2) at 57.  A December 2011 VA treatment record reflects assessments of pruritus and xerosis.  08/30/2012 Virtual VA CAPRI at 9.  A June 2012 VA treatment record reflects assessments of xerosis and folliculitis.  Id. at 1.  The Veteran should be afforded a VA examination to assess whether he suffers from any other skin disabilities, to include a disability manifested by a rash, due to service.  


Hypertension

The Veteran asserts that he has hypertension due to his low back pain, headaches, insomnia, and neck pain.  A hypertension diagnosis is reflected in the record.  09/16/2016 VBMS CAPRI (#4) at 64;08/30/2012 Virtual VA CAPRI at 27, 49, 69.  The Veteran should be afforded a VA examination to assess whether his hypertension is due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Insomnia

Service treatment records reflect an assessment of insomnia.  Likewise, the Veteran's post-service treatment records reflect an assessment of insomnia.  The Veteran should be afforded a VA examination to assess whether he has a chronic disability manifested by insomnia or whether his insomnia is due to or aggravated by a service-connected disability.  

Calcification of tracheal bronchial tree

An August 2003 radiographic report of the cervical spine reflects multiple findings including "calcifications of the tracheobronchial tree."  10/26/2006 Medical Treatment Record-Government Facility at 10.  In his July 2007 informal claim for compensation, the Veteran asserted that he has calcification of the tracheal bronchial tree due to exposure to asbestos while in the military causing shortness of breath at times.  07/13/2007 Correspondence.  

The Veteran served for 20 plus years in the United States Navy and his military occupational specialty (MOS) was advanced builder; safety inspector; construction inspector, and instructor.  The Veteran's service treatment records reflect completed asbestos questionnaires and in January 1988 he wore a respirator for asbestos removal.  05/13/2003 STR-Medical (#1) at 24-28.  Asbestos exposure has been established as consistent with the circumstances of his service.  However, it is important to note that mere exposure to asbestos is insufficient to achieve service connection.  Rather, the evidence must show that any exposure caused a Veteran to develop a chronic disease.

Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See VBA Manual M21-1I, V.ii.2.C.2.g and h; see also Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).
	
The Veteran should be afforded a VA examination to assess whether he has a pulmonary disability or a disability manifested by shortness of breath due to service, to include asbestos exposure.  

Lumbar spine disability

The Veteran underwent VA lumbar spine examinations in July 2008 and June 2012.  The treatment records on file reflect that he continues to seek treatment for his lumbar spine condition.  09/16/2016 CAPRI (#1)at 21, CAPRI (#2), CAPRI (#3) at 7; CAPRI (#4) at 16, 32, 36, 40, 44; 08/30/2012 Virtual VA CAPRI at 109, 126, 131, 136, 139.  In light of his continued treatment showing that he was seen by a specialist (with problems such as decreased motion) and due to the fact that the most recent examination was conducted over four years ago, the Veteran should be afforded a new VA examination to assess the severity of his condition.  


Migraine headaches/ GERD Actinic keratosis

The Veteran underwent a VA examination in June 2012 pertaining to the above disabilities.  The treatment records on file reflect that he continues to seek treatment for all of these disabilities.   Additionally, examination for them were conducted over four years ago.  In light of likely changes circumstances of these conditions,  the Veteran should be afforded a new VA examinations to assess their severity.

TDIU

The Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU.  His combined rating is 50 percent.  38 C.F.R. § 4.16.

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").

The Veteran raised the claim of entitlement to a TDIU in a September 2013 submission.  09/13/2013 Third Party Correspondence.  The Veteran should be requested to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  

A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  If the AOJ determines that the Veteran is unemployable, then submit it to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Associate with the virtual folder updated treatment records from Keesler Air Force Base for the period from May 5, 2015, and VA treatment records for the period from September 5, 2013.  

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed hearing loss, right ear, and the severity of his hearing loss, left ear. The Veteran's Virtual folder should be reviewed in conjunction with the examination. 

The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of the right ear as defined by VA regulation (38 C.F.R. § 3.385 )?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that hearing loss, right ear, had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?  If not, has the right ear hearing loss been caused or aggravated by the service-connected hearing loss in the left ear?  If aggravation is found, the examiner should attempt to identify the baseline level of hearing loss prior to such aggravation.

c)  The examiner should also comment on the functional and occupational limitations associated with his hearing loss, left ear.

Please provide a comprehensive rationale for the above answers.  All pertinent evidence, including both lay and medical, should be considered.  

4.  Schedule the Veteran for a VA dermatology examination with appropriate expertise in order to ascertain the nature and etiology of his claimed rash, and ascertain the severity of his actinic keratosis.  It is imperative that the Virtual folders be reviewed in conjunction with the examination so the examiner can become familiar with the pertinent medical history.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please identify all skin disabilities.  Consideration should be given to the prior diagnoses of record.

b)  Please state whether any skin disability at least as likely as not (50 percent or greater probability) had its onset during service or is otherwise due to service.

Please provide a comprehensive rationale for the above answer.  All pertinent evidence, including both lay and medical, should be considered.  

c)  Assess the severity of his actinic keratosis, to include whether his condition is manifested by generalized, localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, and the total duration of such therapy.  

5.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to assess the nature and etiology of his claimed hypertension.  It is imperative that the Virtual folders be reviewed in conjunction with the examination so the examiner can become familiar with the pertinent medical history.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that hypertension is caused by a service-connected disability.

b)  Whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

6.  Schedule the Veteran for a VA examination with appropriate expertise in order to ascertain the nature and etiology of his claimed insomnia.  It is imperative that the Virtual folders be reviewed in conjunction with the examination so the examiner can become familiar with the pertinent medical history.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please state whether the Veteran has a chronic disability manifested by insomnia, or whether his insomnia is due to another disability.  Consideration should be given to the prior diagnoses of record.

b)  Please state whether any chronic disability manifested by insomnia at least as likely as not (50 percent or greater probability) had its onset during service or is otherwise due to service.

Please provide a comprehensive rationale for the above answer.  All pertinent evidence, including both lay and medical, should be considered.  

7.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the nature and etiology of his claimed respiratory disability(claimed as calcification of tracheal bronchial tree) to include whether he has a disease related to asbestos exposure.  The claims file should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed. 

Note to examiner:  The Veteran's asbestos exposure during his service in the US Navy has been established. 

The examiner should respond to the following:

a)  Please identify all chronic respiratory disabilities and state whether he has a disease related to asbestos exposure.

b)  Is any respiratory disability at least as likely as not (a 50 percent probability or greater) due to service, to include as the result of asbestos exposure or other exposures during active service. 

Please provide a comprehensive rationale for the above answer.  All pertinent evidence, including both lay and medical, should be considered.  

8.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible.  If not possible, please explainwhy.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

The examiner must provide a comprehensive rationale for the opinions.  

9.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of his migraine headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The examiner should indicate the frequency of any characteristic prostrating attacks, and whether he has prolonged attacks productive of severe economic inadaptability.

The examiner should provide an opinion as to the functional and occupational impact the Veteran's migraine headaches have on his ability to work.  

The examiner must provide reasons for the opinions.  

10.  Schedule the Veteran for a VA examination with an appropriate specialist to address the current severity of his GERD.  It is imperative that the Virtual folder be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  

The examination report should clearly address whether the Veteran has recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain, productive of considerable impairment of health; pain; vomiting; material weight loss; hematemesis; melena; anemia; or, any other symptom combinations productive of severe impairment of health.  The relief afforded by medication should not be considered when reporting the Veteran's symptoms and severity of his condition.

The examiner should provide an opinion as to the functional and occupational impact the Veteran's GERD has on his ability to work.  

The examiner must provide reasons for the opinions.   

11.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

12.  If it is determined that the Veteran's is unemployable, then refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment.

13.  After completion of the above, review the expanded record and readjudicate the service connection and increased rating issues, and adjudicate the issue of entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


